Appeal Dismissed and Memorandum Opinion filed August 13, 2020.




                                      In The

                       Fourteenth Court of Appeals

                              NO. 14-20-00391-CR

                    VIRGIL LEROY JOHNSON, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1601481

                         MEMORANDUM OPINION

      Appellant pleaded guilty to the offense of indecency with a child by
exposure, pleaded true to two enhancement paragraphs, and was sentenced to
prison for forty years on January 8, 2020. No timely motion for new trial was filed.
Appellant’s notice of appeal was not filed until May 8, 2020.

      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Texas Rule
of Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not
timely perfected, a court of appeals does not obtain jurisdiction to address the
merits of the appeal. Under those circumstances it can take no action other than to
dismiss the appeal. Id.

      We dismiss the appeal.



                                       PER CURIAM


Panel consists of Justices Spain, Hassan, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2